724 So. 2d 1143 (1998)
Ex parte Roderick MATTHEWS.
(In re Ex parte State of Alabama (In re State v. Roderick Matthews)).
1971157.
Supreme Court of Alabama.
August 28, 1998.
Rehearing Denied October 16, 1998.
Mark McDaniel and John Butler, Huntsville; and Cliff Hill, Madison, for petitioner.
Bill Pryor, atty. gen.; Yvonne A.H. Saxon, asst. atty. gen.; and Robert J. Becher, asst. district atty., Madison County, for respondent.
The Court of Criminal Appeals filed a "Response to Petition for Writ of Mandamus and Motions to Dismiss or in the Alternative Motion to Deny Petition," stating that "[i]f the Supreme Court grants the motion to dismiss and this case is reviewed by way of certiorari petition, this Court respectfully moves that this response be treated as an amicus curiae brief."
HOUSTON, Justice.
The Court of Criminal Appeals granted in part the defendant's petition for the writ of mandamus. State v. Matthews, 724 So. 2d 1140 (Ala.Cr.App.1998) (on application for rehearing). Pursuant to Rule 21(e)(3), Ala. R.App.P., this Court has treated the defendant's request for the writ of mandamus as a petition for a writ of certiorari under Rule 39, Ala.R.App.P., and has granted review. The judgment of the Court of Criminal Appeals is affirmed.
AFFIRMED.
HOOPER, C.J., and MADDOX, ALMON, SHORES, KENNEDY, COOK, SEE, and LYONS, JJ., concur.